DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 11/11/2020 and 07/13/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 14 and 16-20 are objected to because of the following informalities:  
Claim(s) 14 recite a term “a power state”. Examiner suggests amending the term to recite “the power state” to restore antecedent clarity. 
Claim(s) 16 recite a term “a respective sensor reading”. Examiner suggests amending the term to recite “respective sensor readings” to restore antecedent clarity. 
Claim(s) 17-20 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites “the first adjacent sensor set is a sensor set is adjacent to the extremum-reading sensor set”, while dependent claim 3 recites “the first adjacent sensor set is distal to the extremum-reading sensor set” appears contradictory to meaning of said claim 1 limitation, hence fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 20180211562; hereinafter Rios) in view of Radmer et al. (US 20180272072).
Regarding claim 1, Rios teaches in figure(s) 1-15 a method comprising: 
receiving sensor readings from a plurality of plunger position sensor sets relating to a proximity of a tracked object (para. 107 - optical sensor, magnetic sensor can be used for tracking the syringe and/or provide information related to a position of the syringe; figures 1), wherein each of the plurality of plunger position sensor sets (position sensors 486/186, 491/191, SPDA 180) includes one or more plunger position sensors (para. 10 -: SDPA 180 can have a plunger motion sensor for measuring plunger travel … 186 sensor-based plunger travel measurements can also be collected and recorded); 

    PNG
    media_image1.png
    505
    530
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    643
    487
    media_image2.png
    Greyscale

identifying (by processor 495; figure 5B) an extremum sensor reading from the sensor readings, the extremum sensor reading indicating the tracked object is nearest to an extremum-reading sensor set (para. 19; a resistive strip disposed on the plunger and two electrical contacts disposed on the syringe body, the electrical contacts configured to be in contact with the resistive strip when the plunger moves relative to the syringe body. The system can be configured to detect a resistance increase as the plunger shaft moves distally and a resistance decrease as the plunger shaft moves proximally; interpreted extreme resistance corresponds to extreme distance; figures 3) of the plurality of plunger position sensor sets (para. 76 - SDPA 480 can have a plurality of sensors, a position and/or orientation sensor 491, a plunger travel sensor 486, and/or a medication code reader 484 configured to obtain information from a medication code 416, which can be located on the flange portion 434; clm. 119 - a plunger travel sensor disposed on the flange, wherein the plunger travel sensor comprises an opening sized and shaped to slidably engage the plunger shaft so that the plunger travel sensor rotates along the helical groove as the plunger shaft moves axially along the longitudinal axis of the plunger shaft, and wherein the plunger travel sensor is configured to measure an axial plunger travel distance based on an amount of rotation of the plunger travel sensor; figure 5B) that corresponds to the extremum sensor reading (para. 19; a resistive strip disposed on the plunger and two electrical contacts disposed on the syringe body, the electrical contacts configured to be in contact with the resistive strip when the plunger moves relative to the syringe body. The system can be configured to detect a resistance increase as the plunger shaft moves distally and a resistance decrease as the plunger shaft moves proximally; figures 3); 
powering (by PS 490 and PM 498), from a power source (para. 76 -  power source 490), the extremum-reading sensor set (resistive strips); 
powering, from the power source (490), a first adjacent sensor set (optical sensor(s) 212, 152, biometric sensor 196; figures 1B,3B,5B), wherein the first adjacent sensor set is a sensor set of the plurality of plunger position sensor sets that is adjacent to the extremum-reading sensor set (resistive strips); and 
one or more additional sensor sets (para. 77 - a medication code reader 184/484 configured to obtain information from a medication code 116/416, which can be located on the flange portion 134/434, biometric sensor 196; figure 1C, 5B; para. 18 - at least part of the apparatus having a low-power sleep state and being selectively activated on operation of the microswitch; para. 72 - apparatus 100 is automatically actuated to take dosage readings once per dosing cycle, but assumes a low-power “sleep” state when not in use).
Rios does not teach explicitly preventing one or more additional sensor sets from receiving power from the power source.
However, Radmer teaches in figure(s) 1-8 preventing one or more additional sensor sets from receiving power from the power source (para. 82 - electronic circuitry whereby a voltage difference is established between the pair of contact points and thereby a powered switch is provided, this allowing the electronic circuitry to detect when the constantly powered switch is closed or opened;  abs. - logics of the electronic circuitry control the circuitry so that the closed switch will be un-powered and the open switch will be powered. When the switch is mechanically changed, both switches are changed by the controller so that the closed switch will be un-powered and the open switch will be powered; para. 17 - a current is only running through the switch in the very limited time when the moved switch member touches the powered conductive area when moving from one position to another; figures 1, 5, 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rios by having preventing one or more additional sensor sets from receiving power from the power source as taught by Radmer in order to improve power saving energy efficiency in a medical drug delivery device as evidenced by "a powered switch defines a switch in which an electric potential is applied across the switch, this allowing a current to flow when the switch is in a closed state and prevents a current to flow when the switch is in an open state …a cap-formed add-on device adapted to be used in combination with a standard pen-formed drug delivery device, a number of power-efficient switch arrangements suitable for use in such a device or any other add-on device for which the issue of power consumption during both shelf life and subsequent in-use life is relevant … both states being characterized by having a low power consumption due to a powered open switch. When the add-on cap is mounted on the receiving pen device the switch will change state" (paras. 10, 57, 87).

Regarding claim 2, Rios teaches in figure(s) 1-15 the method of claim 1, further comprising: powering a second adjacent sensor set (force/pressure sensor 192; figure 1B) that is adjacent to the extremum-reading sensor set (para. 19 - resistive strips), wherein the one or more additional sensor sets do not include the second adjacent sensor set.

Regarding claim 3, Rios teaches in figure(s) 1-15 the method of claim 2, wherein the first adjacent sensor set is distal to the extremum-reading sensor set; and wherein the second adjacent sensor set (para. 62 - plunger 110 can have pressure sensor 192) is proximal to the extremum-reading sensor set.

Regarding claim 4, Rios teaches in figure(s) 1-15 the method of claim 1, wherein each of the plurality of plunger position sensor sets comprises a Hall Effect sensor (para. 15 – magnetic field sensor), a light sensor (para. 15 – optical sensor), an inductive sensor (para.66 - magnetometer), or a capacitive touch sensor.

Regarding claim 5, Rios teaches in figure(s) 1-15 the method of claim 1, wherein the one or more additional sensor sets include all plunger position sensor sets (184/484) other than the first adjacent sensor set and the extremum-reading sensor set.

Regarding claim 6, Rios teaches in figure(s) 1-15 the method of claim 2, wherein the one or more additional sensor sets include all plunger position sensor sets (184/484) other than the first adjacent sensor set, the second adjacent sensor set, and the extremum-reading sensor set.

Regarding claim 7, Rios teaches in figure(s) 1-15 the method of claim 1, further comprising: providing a position output (output of 191 to 195 in figure 1B) corresponding to a position of the tracked object using the sensor readings.

Regarding claim 8, Rios teaches in figure(s) 1-15 the method of claim 7, wherein the tracked object is a plunger of a syringe (para. 6-10 -  a syringe with a cylindrical body and a plunger that moves within the body …SDPA can have a plunger motion sensor for measuring plunger travel …using various sensors).

Regarding claim 9, Rios teaches in figure(s) 1-15 the method of claim 1, further comprising: during an initialization process, powering each plunger position sensor set of the plurality of plunger position sensor sets (para. 69 - a power source, such as a battery 190, for at least powering the SDPA 180 including the sensors mounted on the SDPA 180. When the injection system is used for injection training, the power source 190 can also be electrically coupled).

Regarding claim 11, Rios teaches in figure(s) 1-15 An apparatus comprising: 
a syringe housing (syringe body 130; figure 2); 
(para. 15 - circuit board can comprise a magnetic field sensor configured to measure changes in a magnetic field of a magnet located on the plunger); 
a plunger slidably received within the syringe housing between a first position and a second position (para. 15 - syringe body comprising a body portion having a proximal end and a distal end; para. 18 -  slidably engage the plunger shaft so that the plunger travel sensor rotates along the helical groove as the plunger shaft moves axially along the longitudinal axis of the plunger shaft, and wherein the plunger travel sensor can be configured to measure an axial plunger travel distance based on an amount of rotation of the plunger travel sensor; para. 82 - apparatus 100 here includes a first optical sensor 110a located near a proximal end of internal bore 101, and a second optical sensor 110b located at some other location along bore 101; figures 1B,3B,5B), wherein the plunger comprises: 
a plurality of plunger position sensor sets comprising: 
a distal plunger position sensor set comprising one or more distal plunger position sensors disposed proximate a distal end of the plunger; 
a proximal plunger position sensor set comprising one or more proximal plunger position sensors disposed proximate a proximal end of the plunger (para. 19 - plunger travel sensor can comprise a resistive strip disposed on the plunger and two electrical contacts disposed on the syringe body, the electrical contacts configured to be in contact with the resistive strip when the plunger moves relative to the syringe body. The system can be configured to detect a resistance increase as the plunger shaft moves distally and a resistance decrease as the plunger shaft moves proximally); and 
two or more intermediate plunger position sensor sets (first and second position sensors; figure 11B) each comprising one or more intermediate plunger position sensors (determine current position 1178; figure 11B) disposed at a location between the distal plunger position sensor set and the proximal plunger position sensor set; 
a power source (power source 190,490); and 
a controller (495/195,498; figures 1B,5B) configured to control a power state of each respective plunger position sensor set of the plurality of plunger position sensor sets from the power source (190/490).
selectively and individually control a power state.
selectively and individually control a power state (abs. -  logics of the electronic circuitry control the circuitry so that the closed switch will be un-powered and the open switch will be powered. When the switch is mechanically changed, both switches are changed by the controller so that the closed switch will be un-powered and the open switch will be powered; para. 19 – the power state of the stationary switch point is controlled by the electronic circuitry; figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rios by having selectively and individually control a power state as taught by Radmer in order to improve power saving energy efficiency in a medical drug delivery device as evidenced by "a cap-formed add-on device adapted to be used in combination with a standard pen-formed drug delivery device, a number of power-efficient switch arrangements suitable for use in such a device or any other add-on device for which the issue of power consumption during both shelf life and subsequent in-use life is relevant … both states being characterized by having a low power consumption due to a powered open switch. When the add-on cap is mounted on the receiving pen device the switch will change state" (paras. 57, 87).

Regarding claim 13, Rios teaches in figure(s) 1-15 the apparatus of claim 11, wherein the distal plunger position sensor set comprises a plurality of distal plunger position sensors (para. 82 - One or more LED circuit boards can also be install at or near the distal end of the syringe body portion 438 to hold the LED that is installed in the bottom of the syringe tube); and wherein the controller is further configured to selectively control a power state of the plurality of distal plunger position sensors at an entire-set level (para. 90 - The injection system can adjust the magnitude of the resistance based on the medication information read by the code reader on the SDPA. The resistance applied to the plunger can also be large enough to cause a complete stop of plunger travel, such as plunger travel toward the distal end and/or proximal end of the syringe body; para. 92 - When the plunger 410 is advanced distally toward the needle tip in a linear movement, rotary sensor 486 can calculate a distance of the linear movement; clm. 129 - the syringe body portion comprising a wire lumen, one or more lead wires extending from the power source through the wire lumen, the one or more lead wires terminating at or near the distal end of the syringe body portion).

Regarding claim 15, Rios teaches in figure(s) 1-15 the apparatus of claim 11, wherein the one or more distal plunger position sensors comprise a Hall Effect sensor, a light sensor (clm. 125 - syringe body further comprising a light source disposed at or near the distal end; wherein when the needle is coupled to the needle coupling portion of the syringe body, the optic fiber is coupled to a power source so as to direct light emitted by the light source out through the tip of the needle, the power source also configured to power the light source), an inductive sensor, or a capacitive touch sensor.

Regarding claim 16, Rios teaches in figure(s) 1-15 a position determining apparatus comprising: 
a power source (power source 190,490; figures 1B,5B); 
a plurality of position sensors (plurality of position sensors; figure 1C), each position sensor of the plurality of position sensors being selectively powered by the power source and configured to provide a respective sensor reading indicating a proximity of a tracked object (syringe; para. 107 - optical sensor, magnetic sensor can be used for tracking the syringe and/or provide information related to a position of the syringe); and 
a controller (controller/processor 193/195/234; figures 1B,1C) configured to: 
receive the respective sensor readings of the plurality of position sensors; 
identify a position sensor of the plurality of position sensors that provided an extremum sensor reading as being an extremum-value position sensor (para. 19 - plunger travel sensor can comprise a resistive strip disposed on the plunger and two electrical contacts disposed on the syringe body, the electrical contacts configured to be in contact with the resistive strip when the plunger moves relative to the syringe body. The system can be configured to detect a resistance increase as the plunger shaft moves distally and a resistance decrease as the plunger shaft moves proximally); 
based on the respective sensor readings, cause powering (by 490,498,190) of a first group of the plurality of position sensors (491/191) and a second group of the plurality of position sensors (484); and 
provide a position output (syringe position/orientation outputs in figure 1C) based on the respective sensor readings of the first group (491/191, resistive strip @ distal, proximal ends), wherein the first group includes the extremum-value position sensor.
prevent powering of a second group of the plurality of position sensors.
prevent powering of a second group of the plurality of position sensors (para. 56 - add-on cap device may be provided with sensor means adapted to measure the amount of drug remaining in the cartridge and thereby to create a log of dose amounts expelled from the cartridge between two measurements; para. 82 - electronic circuitry whereby a voltage difference is established between the pair of contact points and thereby a powered switch is provided, this allowing the electronic circuitry to detect when the constantly powered switch is closed or opened; abs. -  logics of the electronic circuitry control the circuitry so that the closed switch will be un-powered and the open switch will be powered. When the switch is mechanically changed, both switches are changed by the controller so that the closed switch will be un-powered and the open switch will be powered; figures 1, 5, 8).
a cap-formed add-on device adapted to be used in combination with a standard pen-formed drug delivery device, a number of power-efficient switch arrangements suitable for use in such a device or any other add-on device for which the issue of power consumption during both shelf life and subsequent in-use life is relevant … both states being characterized by having a low power consumption due to a powered open switch. When the add-on cap is mounted on the receiving pen device the switch will change state" (paras. 57, 87).

Regarding claim 17, Rios teaches in figure(s) 1-15 the positioning determining apparatus of claim 16, wherein the first group (491/191, resistive strip @ distal,proximal ends) further includes a first adjacent position sensor adjacent the extremum-value position sensor para. 19 - plunger travel sensor can comprise a resistive strip disposed on the plunger and two electrical contacts disposed on the syringe body, the electrical contacts configured to be in contact with the resistive strip when the plunger moves relative to the syringe body. The system can be configured to detect a resistance increase as the plunger shaft moves distally and a resistance decrease as the plunger shaft moves proximally).

Regarding claim 18, Rios teaches in figure(s) 1-15 the positioning determining apparatus of claim 17, wherein the first group further includes a second adjacent position sensor (force/pressure sensor 192; figure 1B) adjacent the extremum-value position sensor (para. 19 - resistive strips).

Regarding claim 19, Rios teaches in figure(s) 1-15 the positioning determining apparatus of claim 16, wherein the power source is an alkaline battery (para. 76 -  power source 490 can be a battery, such as a rechargeable battery).

Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Radmer, and further in view of Shekalim et al. (US 20200330691).
Regarding claim 10, Rios in view of Radmer teaches the method of claim 1, 
Rios does not teach explicitly further comprising: responsive to the extremum sensor reading failing to satisfy a threshold, powering all plunger position sensor sets of the plurality of plunger position sensor sets.
However, Shekalim teaches in figure(s) 1-10 further comprising: responsive to the extremum sensor reading failing to satisfy a threshold (para. 81 - during the process of uncapping a pen injector, user applies force greater than a required threshold force to overcome a positive engagement of the pen injector with the cap, which results in a rapid involuntary motion as the pen injector and cap move apart), powering all plunger position sensor sets of the plurality of plunger position sensor sets (para. 18 - at least part of the apparatus having a low-power sleep state and being selectively activated on operation of the microswitch; para. 72 - state of switch 180 is preferably changed when cradle 160 passes over a switch button 181. Processing system 122 is responsive to the change of state of switch 180 to activate the device to its measuring mode, with all sensors actuated in their normal manner for measurement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rios by having responsive to the extremum sensor reading failing to satisfy a threshold, powering all plunger position sensor sets of the plurality of plunger position sensor sets as taught by Shekalim in order to “achieve the automatic actuation … switch suited to a system configured for performing measurements during a capping process … a microswitch is deployed at the distal end of cap for actuating the system at the onset of an uncapping motion" (para. 72).

Regarding claim 12, Rios in view of Radmer teaches the apparatus of claim 11, 
Rios does not teach explicitly wherein the controller is configured to selectively control the power state of each respective plunger position sensor set based on a sensor reading from each of the plurality of plunger position sensor sets.
However, Shekalim teaches in figure(s) 1-10 wherein the controller is configured to selectively control the power state of each respective plunger position sensor set based on a sensor reading from each of the plurality of plunger position sensor sets (para. 72 - subsets of components may be deactivated at different times, according to their functions, with the sensors being deactivated only sufficient time to complete the movement and associated measurements, while the processing and display components may remain active for longer to complete all necessary calculations and to display the results for a predefined period of time; para. 18 - at least part of the apparatus having a low-power sleep state and being selectively activated on operation of the microswitch).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rios by having wherein the controller is configured to selectively control the power state of each respective plunger position sensor set based on a sensor reading from each of the plurality of plunger position sensor sets as taught by Shekalim in order to provide "automatically actuated to take dosage readings once per dosing cycle, but assumes a low-power “sleep” state when not in use… output voltage is monitored by a low-power circuit which turns a small change in the output voltage into an actuation signal to processing system, which then reactivates all of the relevant components" (para. 72-73).

Allowable Subject Matter

Claim(s) 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior arts of record do not fairly teach or suggest “ wherein the plunger further comprises a shift register circuit electrically coupled to the power source, the one or more distal plunger position sensors, the one or more proximal plunger position sensors, and the one or more intermediate plunger position sensors, wherein the shift register circuit is configured to control the power state of the one or more distal plunger position sensors, the one or more proximal plunger position sensors, and the one or more intermediate plunger position sensors based on a signal received from the controller” including all of the limitations of the base claim and any intervening claims.

Regarding claim 20, the prior arts of record do not fairly teach or suggest “ further comprising: a shift register circuit electrically coupled to the power source, the controller, and the plurality of position sensors, wherein the controller is further configured to cause and prevent the powering by providing a data signal to the shift register circuit” including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868